DETAILED ACTION
This action is responsive to the application No. 16/870,314 filed on May 08, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention and Species 1 reading on Fig. 5G in the reply filed on 05/02/2022 is acknowledged.  The Applicants indicated that claims 1-14 read on the elected species.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “the signal-processing region”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsao (US 2019/0067353). 

Regarding Claim 1, Tsao (see, e.g., Figs. 8, 9, 13), teaches a semiconductor device, comprising:
a light-sensing region 112 (see, e.g., par. 0012);
a charge-storage region 114 (see, e.g., par. 0013);
a light-shielding structure 154 (see, e.g., par. 0025); and
at least one via contact 144 (see, e.g., par. 0018);
wherein:
the charge-storage region 114 is spatially configured adjacent to the light-sensing region 112 in a lateral direction,
the light-shielding structure 154 is configured over the charge-storage region 114 in a vertical direction so as to prevent incident light leaking from the light-sensing region 112 to the signal-processing region,
the light-shielding structure 154 is configured in an interlayer dielectric (ILD) layer 162, and
the light-shielding structure 154 is simultaneously formed with the at least one via contact 144 (see, e.g., Figs. 8-9, par. 0018).  
Additionally, regarding the claim limitation that “the light-shielding structure is configured over the charge-storage region in a vertical direction so as to prevent incident light leaking from the light-sensing region to the signal-processing region” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Construing the limitation of claim 1 as (ii) a function, property, or characteristics of the device, the device of Tsao, which teaches all of the claimed structural features as required by claim 1 and functional features as required by a standard light sensing device including a metallic shield, would inherently function, or has the property or characteristic related to “preventing incident light leaking from the light-sensing region to the signal processing region”.
Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding the claim limitation that “the light-shielding structure is simultaneously formed with the at least one via contact”, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claim or not.  As state in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935).
NOTE that the applicant has burden of proof in such cases as the above case law makes clear. 
As to the grounds of rejection under section 103, see MPEP §2113 which discusses the handling of “product by process” claims and recommends the alternative (§ 102/§ 103) grounds of rejection.

Regarding Claim 3, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-shielding structure 154 comprises tungsten (W) metal and electrically grounded through at least one grounding contact (see, e.g., pars. 0023, 0027).  

Regarding Claim 4, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches the light-shielding structure 154 and the ILD layer 162.  Tsao is silent with respect to the claim limitations that a first thickness of the light-shielding structure is at least 150 nanometers, and wherein a second thickness of the ILD layer is at least 330 nanometers.  
However, these claim limitations are merely considered a change in the thickness of the light-shielding structure and the ILD layer in Tsao’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the light-shielding structure and the ILD layer in Tsao’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Tsao’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 5, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the charge-storage region 114 comprises at least one of the following: at least one transfer gate 132 and a charge-storage node (see, e.g., pars. 0013, 0015).  

Regarding Claim 6, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-sensing region 112 comprises a complementary metal-oxide-semiconductor (CMOS) photodiode (see, e.g., pars. 0002, 0012).  

Regarding Claim 7, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that:
the at least one via contact 144 is configured to provide electrical contacts to the charge-storage region 114 and is electrically isolated 168 from the light-shielding structure 154 (see, e.g., par. 0025),
the at least one via contact 144 comprises W metal (see, e.g., pars. 0023, 0027).  

Regarding Claim 8, Tsao (see, e.g., Figs. 8, 9, 13), teaches a Complementary Metal-Oxide-Semiconductor (CMOS) image sensor (see, e.g., pars. 0002, 0012), comprising:
a plurality of pixels configured in a pixel array (see, e.g., pars. 0002, 0010),
wherein each of the plurality of pixels comprises:
a light-sensing region 112 (see, e.g., par. 0012);
a charge-storage region 114 formed adjacent to the light-sensing region 112 in a lateral direction (see, e.g., par. 0013);
a light-shielding structure 154 formed over the charge-storage region 114 in a vertical direction so as to prevent incident light leaking from the light-sensing region 112 to the signal-processing region (see, e.g., par. 0025);
a transfer gate 134 formed over the charge-storage region 114 (see, e.g., par. 0015); and
at least one via contact that extends through an interlayer dielectric (ILD) layer 162 to contact a top surface of the transfer gate 134 (see, e.g., par. 0027).
Additionally, regarding the claim limitation that “the light-shielding structure is formed over the charge-storage region in a vertical direction so as to prevent incident light leaking from the light-sensing region to the signal-processing region” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Construing the limitation of claim 1 as (ii) a function, property, or characteristics of the device, the device of Tsao, which teaches all of the claimed structural features as required by claim 1 and functional features as required by a standard light sensing device including a metallic shield, would inherently function, or has the property or characteristic related to “preventing incident light leaking from the light-sensing region to the signal processing region”.
Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding Claim 9, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that each of the plurality of light-shielding structures 154 comprises a first surface (i.e., top surface) and a second surface (i.e., bottom surface), wherein the first surface is coplanar with the ILD layer 162.
15Tsao does not show that the second surface (i.e., bottom surface) comprises wrinkles.  
With respect to the shape of the second surface of the light-shielding structure, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the second surface of the light-shielding structure of Tsao’s device, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding Claim 10, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-shielding structure 154 in each of the plurality of pixels comprises tungsten (W) metal and electrically grounded through at least one grounding contact (see, e.g., pars. 0023, 0027).

Regarding Claim 11, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches the light-shielding structure 154 and the ILD layer 162.  Tsao is silent with respect to the claim limitations that a first thickness of the light-shielding structure is at least 150 nanometers, and wherein a second thickness of the ILD layer is at least 330 nanometers.  
However, these claim limitations are merely considered a change in the thickness of the light-shielding structure and the ILD layer in Tsao’s device.
See also the comments stated above in claim 4 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 12, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the charge-storage region 114 comprises at least one of the following: at least one transfer gate 134 and a charge-storage node (see, e.g., pars. 0013, 0015).

Regarding Claim 13, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that:
the at least one via contact 144 is configured to provide electrical contacts to the charge-storage region 114 and is electrically isolated 168 from the light-shielding structure 154 (see, e.g., par. 0025),
the at least one via contact 144 comprises W metal (see, e.g., pars. 0023, 0027).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Tsao (US 2019/0067353) in view of Kato (US 2012/0299066).

Regarding Claim 2, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that15 the light-shielding structure 154 comprises a first surface (i.e., top surface) and a second surface (i.e., bottom surface), wherein the first surface is coplanar with the ILD layer 162.
Tsao does not show that the second surface (i.e., bottom surface) comprises a plurality of wrinkles.  
Kato (see, e.g., Fig. 4B), in similar imaging devices to those of Tsao, on the other hand teaches that15 the light-shielding structure 403 comprises a first surface (i.e., top surface) and a second surface (i.e., bottom surface), wherein the first surface is coplanar with the ILD layer 113, and wherein the second surface comprises a plurality of wrinkles, to further reduce incoming of light into the N-type semiconductor region 106 from the side of the gate electrode 110 closer to the N-type semiconductor region 107.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Tsao’s device, the second surface of the light-shielding structure comprising a plurality of wrinkles, as taught by Kato, to further reduce incoming of light into the N-type semiconductor region 106 from the side of the gate electrode 110 closer to the N-type semiconductor region 107.
With respect to the shape of the second surface of the light-shielding structure, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the second surface of the light-shielding structure of Tsao’s device as evidenced by Kato, and as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0067353) in view of Onuki (US 2018/0213169).

Regarding Claim 14, Tsao teaches all aspects of claim 8.  Tsao does not show the additional limitations recited in claim 14.  Onuki (see, e.g., Figs. 1, 2, 8), in similar image sensors to those of Tsao, on the other hand, teaches:
a vertical shift register (VSR) 101 coupled with the pixel array 100 to perform at least one of the following functions, receiving a row address of the pixel array 100 and driving control lines of the pixel array 100 (see, e.g., par. 0024);
a horizontal shift register (HSR) 103 coupled with the pixel array to perform reading output signals from the pixel array 100 (see, e.g., pars. 0017-0018);
a timing generator coupled to the pixel array 100, the VSR 101 and the HSR 103 so as to generate a clock signal for synchronization purposes (see, e.g., pars. 0002, 0034, 0038, 0059); and
a voltage regulator coupled to the pixel array 100, the VSR 101 and the HSR 103 so as to provide voltage control and maintain voltage levels (see, e.g., pars. 0022-0024).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the additional elements recited in claim 14 in Tsao’s device, as taught by Onuki, to obtain imaging systems with reduced shading and reduced fluctuation of the potential of the light-shielding portion.  Therefore, fluctuation of the power source potential and the ground potential are reduced allowing for a reduction of noise.  These systems include control for avoiding a collision to another vehicle, a mobile apparatus (moving apparatus) such as a ship, an airplane, or an industrial robot, for example.  In addition, the imaging system can be widely applied to a device which utilizes object recognition, such as an intelligent transportation system (ITS) (see, e.g., pars. 0039, 0042, 0065).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Tsao’s device, the additional elements recited in claim 14, as taught by Onuki, to obtain imaging systems with reduced shading, reduced fluctuation of the potential of the light-shielding portion, reduced fluctuation of the power source potential and the ground potential, allowing for a reduction of noise.  These systems include control for avoiding a collision to another vehicle, a mobile apparatus (moving apparatus) such as a ship, an airplane, or an industrial robot, an intelligent transportation system (ITS).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814